Name: Regulation (EU) NoÃ 211/2011 of the European Parliament and of the Council of 16Ã February 2011 on the citizensÃ¢ initiative
 Type: Regulation
 Subject Matter: political framework;  EU institutions and European civil service;  European construction;  justice;  European Union law;  parliament
 Date Published: nan

 11.3.2011 EN Official Journal of the European Union L 65/1 REGULATION (EU) No 211/2011 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 February 2011 on the citizens initiative THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 24 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens initiative. That procedure affords citizens the possibility of directly approaching the Commission with a request inviting it to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties similar to the right conferred on the European Parliament under Article 225 of the Treaty on the Functioning of the European Union (TFEU) and on the Council under Article 241 TFEU. (2) The procedures and conditions required for the citizens initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens initiative so as to encourage participation by citizens and to make the Union more accessible. They should strike a judicious balance between rights and obligations. (3) They should also ensure that citizens of the Union are subject to similar conditions for supporting a citizens initiative regardless of the Member State from which they come. (4) The Commission should, upon request, provide citizens with information and informal advice about citizens initiatives, notably as regards the registration criteria. (5) It is necessary to establish the minimum number of Member States from which citizens must come. In order to ensure that a citizens initiative is representative of a Union interest, while ensuring that the instrument remains easy to use, that number should be set at one quarter of Member States. (6) For that purpose, it is also appropriate to establish the minimum number of signatories coming from each of those Member States. In order to ensure similar conditions for citizens to support a citizens initiative, those minimum numbers should be degressively proportional. For the purpose of clarity, those minimum numbers should be set out for each Member State in an annex to this Regulation. The minimum number of signatories required in each Member State should correspond to the number of Members of the European Parliament elected in each Member State, multiplied by 750. The Commission should be empowered to amend that annex in order to reflect any modification in the composition of the European Parliament. (7) It is appropriate to fix a minimum age for supporting a citizens initiative. That should be set as the age at which citizens are entitled to vote in elections to the European Parliament. (8) A minimum organised structure is needed in order to successfully carry through a citizens initiative. That should take the form of a citizens committee, composed of natural persons (organisers) coming from at least seven different Member States, in order to encourage the emergence of European-wide issues and to foster reflection on those issues. For the sake of transparency and smooth and efficient communication, the citizens committee should designate representatives to liaise between the citizens committee and the institutions of the Union throughout the procedure. (9) Entities, notably organisations which under the Treaties contribute to forming European political awareness and to expressing the will of citizens of the Union, should be able to promote a citizens initiative, provided that they do so with full transparency. (10) In order to ensure coherence and transparency in relation to proposed citizens initiatives and to avoid a situation where signatures are being collected for a proposed citizens initiative which does not comply with the conditions laid down in this Regulation, it should be mandatory to register such initiatives on a website made available by the Commission prior to collecting the necessary statements of support from citizens. All proposed citizens initiatives that comply with the conditions laid down in this Regulation should be registered by the Commission. The Commission should deal with registration in accordance with the general principles of good administration. (11) Once a proposed citizens initiative is registered, statements of support from citizens may be collected by the organisers. (12) It is appropriate to set out the form for the statement of support in an annex to this Regulation, specifying the data required for the purposes of verification by the Member States. The Commission should be empowered to amend that annex in accordance with Article 290 TFEU, taking into account information forwarded to it by Member States. (13) With due respect for the principle that personal data must be adequate, relevant and not excessive in relation to the purposes for which they are collected, the provision of personal data, including, where applicable, a personal identification number or a personal identification document number by signatories of a proposed citizens initiative is required as far as may be necessary in order to allow for the verification of statements of support by Member States, in accordance with national law and practice. (14) In order to put modern technology to good use as a tool of participatory democracy, it is appropriate to provide for statements of support to be collected online as well as in paper form. Online collection systems should have adequate security features in place in order to ensure, inter alia, that the data are securely collected and stored. For that purpose, the Commission should set out detailed technical specifications for online collection systems. (15) It is appropriate for Member States to verify the conformity of online collection systems with the requirements of this Regulation before statements of support are collected. (16) The Commission should make available an open-source software incorporating the relevant technical and security features necessary in order to comply with the provisions of this Regulation as regards online collection systems. (17) It is appropriate to ensure that statements of support for a citizens initiative are collected within a specific time limit. In order to ensure that proposed citizens initiatives remain relevant, whilst taking account of the complexity of collecting statements of support across the Union, that time limit should not be longer than 12 months from the date of registration of the proposed citizens initiative. (18) It is appropriate to provide that, where a citizens initiative has received the necessary statements of support from signatories, each Member State should be responsible for the verification and certification of statements of support collected from signatories coming from that Member State. Taking account of the need to limit the administrative burden for Member States, they should, within a period of three months from receipt of a request for certification, carry out such verifications on the basis of appropriate checks, which may be based on random sampling, and should issue a document certifying the number of valid statements of support received. (19) Organisers should ensure that all the relevant conditions set out in this Regulation are met prior to submitting a citizens initiative to the Commission. (20) The Commission should examine a citizens initiative and set out its legal and political conclusions separately. It should also set out the action it intends to take in response to it, within a period of three months. In order to demonstrate that a citizens initiative supported by at least one million Union citizens and its possible follow-up are carefully examined, the Commission should explain in a clear, comprehensible and detailed manner the reasons for its intended action, and should likewise give its reasons if it does not intend to take any action. When the Commission has received a citizens initiative supported by the requisite number of signatories which fulfils the other requirements of this Regulation, the organisers should be entitled to present that initiative at a public hearing at Union level. (21) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (4) is fully applicable to the processing of personal data carried out in application of this Regulation. In this respect, for the sake of legal certainty, it is appropriate to clarify that the organisers of a citizens initiative and the competent authorities of the Member States are the data controllers within the meaning of Directive 95/46/EC and to specify the maximum period within which the personal data collected for the purposes of a citizens initiative may be retained. In their capacity as data controllers, organisers need to take all the appropriate measures to comply with the obligations imposed by Directive 95/46/EC, in particular those relating to the lawfulness of the processing, the security of the processing activities, the provision of information and the rights of data subjects to have access to their personal data, as well as to procure the correction and erasure of their personal data. (22) The provisions of Chapter III of Directive 95/46/EC on judicial remedies, liability and sanctions are fully applicable as regards the data processing carried out in application of this Regulation. Organisers of a citizens initiative should be liable in accordance with applicable national law for any damage that they cause. In addition, Member States should ensure that organisers are subject to appropriate penalties for infringements of this Regulation. (23) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (5) is fully applicable to the processing of personal data carried out by the Commission in application of this Regulation. (24) In order to address future adaptation needs, the Commission should be empowered to adopt delegated acts in accordance with Article 290 TFEU for the purpose of amending the Annexes to this Regulation. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. (25) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (6). (26) This Regulation respects fundamental rights and observes the principles enshrined in the Charter of Fundamental Rights of the European Union, in particular Article 8 thereof, which states that everyone has the right to the protection of personal data concerning him or her. (27) The European Data Protection Supervisor was consulted and adopted an opinion (7), HAVE ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes the procedures and conditions required for a citizens initiative as provided for in Article 11 TEU and Article 24 TFEU. Article 2 Definitions For the purpose of this Regulation the following definitions shall apply: 1. citizens initiative means an initiative submitted to the Commission in accordance with this Regulation, inviting the Commission, within the framework of its powers, to submit any appropriate proposal on matters where citizens consider that a legal act of the Union is required for the purpose of implementing the Treaties, which has received the support of at least one million eligible signatories coming from at least one quarter of all Member States; 2. signatories means citizens of the Union who have supported a given citizens initiative by completing a statement of support form for that initiative; 3. organisers means natural persons forming a citizens committee responsible for the preparation of a citizens initiative and its submission to the Commission. Article 3 Requirements for organisers and for signatories 1. The organisers shall be citizens of the Union and be of the age to be entitled to vote in elections to the European Parliament. 2. The organisers shall form a citizens committee of at least seven persons who are residents of at least seven different Member States. The organisers shall designate one representative and one substitute (the contact persons), who shall liaise between the citizens committee and the institutions of the Union throughout the procedure and who shall be mandated to speak and act on behalf of the citizens committee. Organisers who are Members of the European Parliament shall not be counted for the purposes of reaching the minimum number required to form a citizens committee. For the purpose of registering a proposed citizens initiative in accordance with Article 4, only the information concerning the seven members of the citizens committee who are needed in order to comply with the requirements laid down in paragraph 1 of this Article and in this paragraph shall be considered by the Commission. 3. The Commission may request the organisers to provide appropriate proof that the requirements laid down in paragraphs 1 and 2 are fulfilled. 4. In order to be eligible to support a proposed citizens initiative, signatories shall be citizens of the Union and shall be of the age to be entitled to vote in elections to the European Parliament. Article 4 Registration of a proposed citizens initiative 1. Prior to initiating the collection of statements of support from signatories for a proposed citizens initiative, the organisers shall be required to register it with the Commission, providing the information set out in Annex II, in particular on the subject matter and objectives of the proposed citizens initiative. That information shall be provided in one of the official languages of the Union, in an online register made available for that purpose by the Commission (the register). The organisers shall provide, for the register and where appropriate on their website, regularly updated information on the sources of support and funding for the proposed citizens initiative. After the registration is confirmed in accordance with paragraph 2, the organisers may provide the proposed citizens initiative in other official languages of the Union for inclusion in the register. The translation of the proposed citizens initiative into other official languages of the Union shall be the responsibility of the organisers. The Commission shall establish a point of contact which provides information and assistance. 2. Within two months from the receipt of the information set out in Annex II, the Commission shall register a proposed citizens initiative under a unique registration number and send a confirmation to the organisers, provided that the following conditions are fulfilled: (a) the citizens committee has been formed and the contact persons have been designated in accordance with Article 3(2); (b) the proposed citizens initiative does not manifestly fall outside the framework of the Commissions powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties; (c) the proposed citizens initiative is not manifestly abusive, frivolous or vexatious; and (d) the proposed citizens initiative is not manifestly contrary to the values of the Union as set out in Article 2 TEU. 3. The Commission shall refuse the registration if the conditions laid down in paragraph 2 are not met. Where it refuses to register a proposed citizens initiative, the Commission shall inform the organisers of the reasons for such refusal and of all possible judicial and extrajudicial remedies available to them. 4. A proposed citizens initiative that has been registered shall be made public in the register. Without prejudice to their rights under Regulation (EC) No 45/2001, data subjects shall be entitled to request the removal of their personal data from the register after the expiry of a period of two years from the date of registration of a proposed citizens initiative. 5. At any time before the submission of statements of support in accordance with Article 8, the organisers may withdraw a proposed citizens initiative that has been registered. In that case, an indication to that effect shall be entered in the register. Article 5 Procedures and conditions for the collection of statements of support 1. The organisers shall be responsible for the collection of the statements of support from signatories for a proposed citizens initiative which has been registered in accordance with Article 4. Only forms which comply with the models set out in Annex III and which are in one of the language versions included in the register for that proposed citizens initiative may be used for the collection of statements of support. The organisers shall complete the forms as indicated in Annex III prior to initiating the collection of statements of support from signatories. The information given in the forms shall correspond to the information contained in the register. 2. The organisers may collect statements of support in paper form or electronically. Where statements of support are collected online, Article 6 shall apply. For the purpose of this Regulation, statements of support which are electronically signed using an advanced electronic signature, within the meaning of Directive 1999/93/EC of the European Parliament and of the Council of 13 December 1999 on a Community framework for electronic signatures (8), shall be treated in the same way as statements of support in paper form. 3. Signatories shall be required to complete statement of support forms made available by the organisers. They shall indicate only the personal data that are required for the purposes of verification by the Member States, as set out in Annex III. Signatories may only support a given proposed citizens initiative once. 4. Member States shall forward to the Commission any changes to the information set out in Annex III. Taking into account those changes, the Commission may adopt, by means of delegated acts, in accordance with Article 17 and subject to the conditions of Articles 18 and 19, amendments to Annex III. 5. All statements of support shall be collected after the date of registration of the proposed citizens initiative and within a period not exceeding 12 months. At the end of that period, the register shall indicate that the period has expired and, where appropriate, that the required number of statements of support was not collected. Article 6 Online collection systems 1. Where statements of support are collected online, the data obtained through the online collection system shall be stored in the territory of a Member State. The online collection system shall be certified in accordance with paragraph 3 in the Member State in which the data collected through the online collection system will be stored. The organisers may use one online collection system for the purpose of collecting statements of support in several or all Member States. The models for the statement of support forms may be adapted for the purpose of the online collection. 2. The organisers shall ensure that the online collection system used for the collection of statements of support complies with paragraph 4. Prior to initiating the collection of statements of support, the organisers shall request the competent authority of the relevant Member State to certify that the online collection system used for that purpose complies with paragraph 4. The organisers may only start collecting statements of support through the online collection system once they have obtained the certificate referred to in paragraph 3. The organisers shall make a copy of that certificate publicly available on the website used for the online collection system. By 1 January 2012, the Commission shall set up and thereafter shall maintain open-source software incorporating the relevant technical and security features necessary for compliance with the provisions of this Regulation regarding the online collection systems. The software shall be made available free of charge. 3. Where the online collection system complies with paragraph 4, the relevant competent authority shall within one month issue a certificate to that effect in accordance with the model set out in Annex IV. Member States shall recognise the certificates issued by the competent authorities of other Member States. 4. Online collection systems shall have adequate security and technical features in place in order to ensure that: (a) only natural persons may submit a statement of support form online; (b) the data provided online are securely collected and stored, in order to ensure, inter alia, that they may not be modified or used for any purpose other than their indicated support of the given citizens initiative and to protect personal data against accidental or unlawful destruction or accidental loss, alteration or unauthorised disclosure or access; (c) the system can generate statements of support in a form complying with the models set out in Annex III, in order to allow for the verification by the Member States in accordance with Article 8(2). 5. By 1 January 2012, the Commission shall adopt technical specifications for the implementation of paragraph 4, in accordance with the regulatory procedure referred to in Article 20(2). Article 7 Minimum number of signatories per Member State 1. The signatories of a citizens initiative shall come from at least one quarter of Member States. 2. In at least one quarter of Member States, signatories shall comprise at least the minimum number of citizens set out, at the time of registration of the proposed citizens initiative, in Annex I. Those minimum numbers shall correspond to the number of the Members of the European Parliament elected in each Member State, multiplied by 750. 3. The Commission shall adopt, by means of delegated acts, in accordance with Article 17 and subject to the conditions of Articles 18 and 19, appropriate adjustments to Annex I in order to reflect any modification in the composition of the European Parliament. 4. Signatories shall be considered as coming from the Member State which is responsible for the verification of their statement of support in accordance with the second subparagraph of Article 8(1). Article 8 Verification and certification by Member States of statements of support 1. After collecting the necessary statements of support from signatories in accordance with Articles 5 and 7, the organisers shall submit the statements of support, in paper or electronic form, to the relevant competent authorities referred to in Article 15 for verification and certification. For that purpose the organisers shall use the form set out in Annex V and shall separate those statements of support collected in paper form, those which were electronically signed using an advanced electronic signature and those collected through an online collection system. The organisers shall submit statements of support to the relevant Member State as follows: (a) to the Member State of residence or of nationality of the signatory, as specified in point 1 of Part C of Annex III, or (b) to the Member State that issued the personal identification number or the personal identification document indicated in the statement of support, as specified in point 2 of Part C of Annex III. 2. The competent authorities shall, within a period not exceeding three months from receipt of the request, verify the statements of support submitted on the basis of appropriate checks, in accordance with national law and practice, as appropriate. On that basis they shall deliver to the organisers a certificate in accordance with the model set out in Annex VI, certifying the number of valid statements of support for the Member State concerned. For the purpose of the verification of statements of support, the authentication of signatures shall not be required. 3. The certificate provided for in paragraph 2 shall be issued free of charge. Article 9 Submission of a citizens initiative to the Commission After obtaining the certificates provided for in Article 8(2), and provided that all relevant procedures and conditions set out in this Regulation have been complied with, the organisers may submit the citizens initiative to the Commission, accompanied by information regarding any support and funding received for that initiative. That information shall be published in the register. The amount of support and funding received from any source in excess of which information is to be provided shall be identical to that set out in Regulation (EC) No 2004/2003 of the European Parliament and of the Council of 4 November 2003 on the regulations governing political parties at European level and the rules regarding their funding (9). For the purpose of this Article, the organisers shall make use of the form set out in Annex VII and shall submit the completed form together with copies, in paper or electronic form, of the certificates provided for in Article 8(2). Article 10 Procedure for the examination of a citizens initiative by the Commission 1. Where the Commission receives a citizens initiative in accordance with Article 9 it shall: (a) publish the citizens initiative without delay in the register; (b) receive the organisers at an appropriate level to allow them to explain in detail the matters raised by the citizens initiative; (c) within three months, set out in a communication its legal and political conclusions on the citizens initiative, the action it intends to take, if any, and its reasons for taking or not taking that action. 2. The communication referred to in paragraph 1(c) shall be notified to the organisers as well as to the European Parliament and the Council and shall be made public. Article 11 Public hearing Where the conditions of Article 10(1)(a) and (b) are fulfilled, and within the deadline laid down in Article 10(1)(c), the organisers shall be given the opportunity to present the citizens initiative at a public hearing. The Commission and the European Parliament shall ensure that this hearing is organised at the European Parliament, if appropriate together with such other institutions and bodies of the Union as may wish to participate, and that the Commission is represented at an appropriate level. Article 12 Protection of personal data 1. In processing personal data pursuant to this Regulation, the organisers of a citizens initiative and the competent authorities of the Member State shall comply with Directive 95/46/EC and the national provisions adopted pursuant thereto. 2. For the purposes of their respective processing of personal data, the organisers of a citizens initiative and the competent authorities designated in accordance with Article 15(2) shall be considered as data controllers in accordance with Article 2(d) of Directive 95/46/EC. 3. The organisers shall ensure that personal data collected for a given citizens initiative are not used for any purpose other than their indicated support for that initiative, and shall destroy all statements of support received for that initiative and any copies thereof at the latest one month after submitting that initiative to the Commission in accordance with Article 9 or 18 months after the date of registration of the proposed citizens initiative, whichever is the earlier. 4. The competent authority shall use the personal data it receives for a given citizens initiative only for the purpose of verifying the statements of support in accordance with Article 8(2), and shall destroy all statements of support and copies thereof at the latest one month after issuing the certificate referred to in that Article. 5. Statements of support for a given citizens initiative and copies thereof may be retained beyond the time limits laid down in paragraphs 3 and 4 if necessary for the purpose of legal or administrative proceedings relating to a proposed citizens initiative. The organisers and the competent authority shall destroy all statements of support and copies thereof at the latest one week after the date of conclusion of the said proceedings by a final decision. 6. The organisers shall implement appropriate technical and organisational measures to protect personal data against accidental or unlawful destruction or accidental loss, alteration, unauthorised disclosure or access, in particular where the processing involves the transmission of data over a network, and against all other unlawful forms of processing. Article 13 Liability Organisers shall be liable for any damage they cause in the organisation of a citizens initiative in accordance with applicable national law. Article 14 Penalties 1. Member States shall ensure that organisers are subject to appropriate penalties for infringements of this Regulation and in particular for: (a) false declarations made by organisers; (b) the fraudulent use of data. 2. The penalties referred to in paragraph 1 shall be effective, proportionate and dissuasive. Article 15 Competent authorities within the Member States 1. For the purpose of the implementation of Article 6(3), Member States shall designate competent authorities responsible for issuing the certificate provided for therein. 2. For the purpose of the implementation of Article 8(2), each Member State shall designate one competent authority responsible for coordinating the process of verification of statements of support and for delivering the certificates provided for therein. 3. Not later than 1 March 2012, Member States shall forward the names and addresses of the competent authorities to the Commission. 4. The Commission shall make the list of competent authorities publicly available. Article 16 Amendment of the Annexes The Commission may adopt, by means of delegated acts in accordance with Article 17 and subject to the conditions of Articles 18 and 19, amendments to the Annexes to this Regulation within the scope of the relevant provisions of this Regulation. Article 17 Exercise of the delegation 1. The power to adopt the delegated acts referred to in Article 16 shall be conferred on the Commission for an indeterminate period of time. 2. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 3. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in Articles 18 and 19. Article 18 Revocation of the delegation 1. The delegation of power referred to in Article 16 may be revoked at any time by the European Parliament or by the Council. 2. The institution which has commenced an internal procedure for deciding whether to revoke the delegation of power shall endeavour to inform the other institution and the Commission within a reasonable time before the final decision is taken, indicating the delegated powers which could be subject to revocation and possible reasons for a revocation. 3. The decision of revocation shall put an end to the delegation of the powers specified in that decision. It shall take effect immediately or at a later date specified therein. It shall not affect the validity of the delegated acts already in force. It shall be published in the Official Journal of the European Union. Article 19 Objections to delegated acts 1. The European Parliament or the Council may object to the delegated act within a period of two months from the date of notification. At the initiative of the European Parliament or the Council this period shall be extended by two months. 2. If, on expiry of the period referred to in paragraph 1, neither the European Parliament nor the Council has objected to the delegated act it shall be published in the Official Journal of the European Union and shall enter into force on the date stated therein. The delegated act may be published in the Official Journal of the European Union and enter into force before the expiry of that period if the European Parliament and the Council have both informed the Commission of their intention not to raise objections. 3. If either the European Parliament or the Council objects to a delegated act within the period referred to in paragraph 1, it shall not enter into force. The institution which objects shall state the reasons for objecting to the delegated act. Article 20 Committee 1. For the purpose of the implementation of Article 6(5), the Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. Article 21 Notification of national provisions Each Member State shall notify to the Commission the specific provisions it adopts in order to implement this Regulation. The Commission shall inform the other Member States thereof. Article 22 Review By 1 April 2015, and every three years thereafter, the Commission shall present a report to the European Parliament and the Council on the application of this Regulation. Article 23 Entry into force and application This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 April 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 16 February 2011. For the European Parliament The President J. BUZEK For the Council The President MARTONYI J. (1) OJ C 44, 11.2.2011, p. 182. (2) OJ C 267, 1.10.2010, p. 57. (3) Position of the European Parliament of 15 December 2010 (not yet published in the Official Journal) and decision of the Council of 14 February 2011. (4) OJ L 281, 23.11.1995, p. 31. (5) OJ L 8, 12.1.2001, p. 1. (6) OJ L 184, 17.7.1999, p. 23. (7) OJ C 323, 30.11.2010, p. 1. (8) OJ L 13, 19.1.2000, p. 12. (9) OJ L 297, 15.11.2003, p. 1. ANNEX I MINIMUM NUMBER OF SIGNATORIES PER MEMBER STATE Belgium 16 500 Bulgaria 12 750 Czech Republic 16 500 Denmark 9 750 Germany 74 250 Estonia 4 500 Ireland 9 000 Greece 16 500 Spain 37 500 France 54 000 Italy 54 000 Cyprus 4 500 Latvia 6 000 Lithuania 9 000 Luxembourg 4 500 Hungary 16 500 Malta 3 750 Netherlands 18 750 Austria 12 750 Poland 37 500 Portugal 16 500 Romania 24 750 Slovenia 5 250 Slovakia 9 750 Finland 9 750 Sweden 13 500 United Kingdom 54 000 ANNEX II REQUIRED INFORMATION FOR REGISTERING A PROPOSED CITIZENS INITIATIVE The following information shall be provided in order to register a proposed citizens initiative on the Commissions online register: 1. The title of the proposed citizens initiative, in no more than 100 characters; 2. The subject matter, in no more than 200 characters; 3. A description of the objectives of the proposed citizens initiative on which the Commission is invited to act, in no more than 500 characters; 4. The provisions of the Treaties considered relevant by the organisers for the proposed action; 5. The full names, postal addresses, nationalities and dates of birth of the seven members of the citizens committee, indicating specifically the representative and the substitute as well as their e-mail addresses (1); 6. All sources of support and funding for the proposed citizens initiative at the time of registration (1). Organisers may provide more detailed information on the subject, objectives and background to the proposed citizens initiative in an annex. They may also, if they wish, submit a draft legal act. (1) Privacy statement: in accordance with Article 11 of Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data, data subjects are informed that these personal data are compiled by the Commission for the purpose of the procedure in respect of the proposed citizens initiative. Only the full names of the organisers, the e-mail addresses of the contact persons and information relating to the sources of support and funding will be made available to the public on the Commissions online register. Data subjects are entitled to object to the publication of their personal data on compelling legitimate grounds relating to their particular situation, and to request the rectification of that data at any time and its removal from the Commissions online register after the expiry of a period of two years from the date of registration of the proposed citizens initiative. ANNEX III PART C 1. List of Member States which do not require the provision of a personal identification number/personal identification document number (statement of support form  Part A): Member State Signatories whose statement of support is to be submitted to the Member State concerned Belgium  residents in Belgium  Belgian nationals residing outside the country if they have informed their national authorities of their place of residence Denmark  residents in Denmark  Danish nationals residing outside the country if they have informed their national authorities of their place of residence Germany  residents in Germany  German nationals residing outside the country if they have informed their national authorities of their place of residence Estonia  residents in Estonia  Estonian nationals residing outside the country Ireland  residents in Ireland Netherlands  residents in the Netherlands Slovakia  residents in Slovakia  Slovak nationals residing outside the country Finland  residents in Finland  Finnish nationals residing outside the country United Kingdom  residents in the United Kingdom 2. List of Member States which require the provision of one of the personal identification numbers/personal identification document numbers, as specified below, in the statement of support form  Part B: BULGARIA  Ã Ã ´Ã ¸Ã ½Ã µÃ ½ Ã ³ÃÃ °Ã ¶Ã ´Ã °Ã ½Ã Ã ºÃ ¸ Ã ½Ã ¾Ã ¼Ã µÃ (personal number) CZECH REPUBLIC  ObÃ anskÃ ½ prÃ ¯kaz (national identity card)  CestovnÃ ­ pas (passport) GREECE  Ã Ã µÃ »Ã Ã ¯Ã ¿ Ã Ã Ã Ã Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã ¤Ã ±Ã Ã Ã Ã Ã ·Ã Ã ±Ã  (identity card)  Ã Ã ¹Ã ±Ã ²Ã ±Ã Ã ®Ã Ã ¹Ã ¿ (passport)  Ã Ã µÃ ²Ã ±Ã ¯Ã Ã Ã · Ã Ã ³Ã ³Ã Ã ±Ã Ã ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã Ã ½ Ã .Ã ./Ã Ã ³Ã ³Ã Ã ±Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã ·Ã  Ã ¼Ã Ã ½Ã ¹Ã ¼Ã ·Ã  Ã ´Ã ¹Ã ±Ã ¼Ã ¿Ã ½Ã ®Ã  ÃÃ ¿Ã »Ã ¯Ã Ã · Ã .Ã . (residence certificate/permanent residence certificate) SPAIN  Documento Nacional de Identidad (identity card)  Pasaporte (passport) FRANCE  Passeport (passport)  Carte nationale didentitÃ © (national identity card)  Titre de sÃ ©jour (residence permit)  Permis de conduire (driving licence)  Autre (other):  Carte didentitÃ © de parlementaire avec photographie, dÃ ©livrÃ ©e par le prÃ ©sident dune assemblÃ ©e parlementaire (parliamentarians identity card with photo, issued by the president of a parliamentary assembly),  Carte didentitÃ © dÃ ©lu local avec photographie, dÃ ©livrÃ ©e par le reprÃ ©sentant de lEtat (elected local officials identity card with photo, issued by the State representative),  Carte du combattant de couleur chamois ou tricolore (war veterans card, buff-coloured or tricoloured),  Carte dinvaliditÃ © civile ou militaire avec photographie (civilian or military invalidity card with photo),  Carte didentitÃ © de fonctionnaire de lEtat avec photographie (State civil servants identity card with photo),  Carte didentitÃ © ou carte de circulation avec photographie, dÃ ©livrÃ ©e par les autoritÃ ©s militaires (identity card or free movement permit with photo, issued by the military authorities),  Permis de chasser avec photographie, dÃ ©livrÃ © par le reprÃ ©sentant de lEtat (hunting permit with photo, issued by the State representative),  Livret ou carnet de circulation, dÃ ©livrÃ © par le prÃ ©fet en application de la loi no 69-3 du 3 janvier 1969 (travellers movement permit, issued by the Prefect pursuant to Law No 69-3 of 3 January 1969),  RÃ ©cÃ ©pissÃ © valant justification de lidentitÃ ©, dÃ ©livrÃ © en Ã ©change des piÃ ¨ces didentitÃ © en cas de contrÃ ´le judiciaire, en application du neuviÃ ¨me alinÃ ©a (7o) de larticle 138 du code de procÃ ©dure pÃ ©nale (receipt counting as proof of identity, issued in exchange for identity documentation in cases of judicial supervision pursuant to the ninth paragraph (numbered paragraph 7) of Article 138 of the Code of Criminal Procedure),  Attestation de dÃ ©pÃ ´t dune demande de carte nationale didentitÃ © ou de passeport, dÃ ©livrÃ ©e depuis moins de trois mois par une commune et comportant une photographie didentitÃ © du demandeur authentifiÃ ©e par un cachet de la commune (certificate of lodgement of an application for a national identity card or passport, issued not more than three months previously by a municipality and bearing a photo of the applicant authenticated by a municipal stamp). ITALY  Passaporto (passport), inclusa lindicazione dellautoritÃ di rilascio (including issuing authority)  Carta di identitÃ (identity card), inclusa lindicazione dellautoritÃ di rilascio (including issuing authority) CYPRUS  Ã Ã µÃ »Ã Ã ¯Ã ¿ Ã ¤Ã ±Ã Ã Ã Ã Ã ·Ã Ã ±Ã  (identity card of national or resident)  Ã Ã ¹Ã ±Ã ²Ã ±Ã Ã ®Ã Ã ¹Ã ¿ (passport) LATVIA  Personas kods (personal identification number) LITHUANIA  Asmens kodas (personal number) LUXEMBOURG  NumÃ ©ro didentification national (numÃ ©ro inscrit sur la carte didentification de la SÃ ©curitÃ © sociale) (national identification number appearing on the social security identity card) HUNGARY  szemÃ ©lyazonosÃ ­tÃ ³ igazolvÃ ¡ny (identity card)  Ã ºtlevÃ ©l (passport)  szemÃ ©lyi azonosÃ ­tÃ ³ szÃ ¡m (szemÃ ©lyi szÃ ¡m) (personal identification number) MALTA  Karta tal-IdentitÃ (identity card) AUSTRIA  Reisepass (passport)  Personalausweis (identity card) POLAND  Numer ewidencyjny PESEL (PESEL identification number) PORTUGAL  Bilhete de identidade (identity card)  Passaporte (passport)  CartÃ £o de CidadÃ £o (citizens card) ROMANIA  carte de identitate (identity card)  pasaport (passport)  certificat de inregistrare (registration certificate)  cartea de rezidenta permanenta pentru cetatenii UE (permanent residence card for EU citizens)  Cod Numeric Personal (personal identification number) SLOVENIA  Osebna izkaznica (identity card)  Potni list (passport) SWEDEN  Personnummer (personal identification number) in identity card  Personnummer (personal identification number) in passport ANNEX IV CERTIFICATE CONFIRMING THE CONFORMITY OF AN ONLINE COLLECTION SYSTEM WITH REGULATION (EU) No 211/2011 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL OF 16 FEBRUARY 2011 ON THE CITIZENS INITIATIVE ¦ (name of competent authority) of ¦ (name of Member State) hereby certifies that the online collection system ¦ (website address) used for the collection of statements of support for ¦ (title of proposed citizens initiative) complies with the relevant provisions of Regulation (EU) No 211/2011. Date, signature and official stamp of the competent authority: ANNEX V FORM FOR THE SUBMISSION OF STATEMENTS OF SUPPORT TO THE MEMBER STATES COMPETENT AUTHORITIES 1. Full names, postal addresses and e-mail addresses of the contact persons: 2. Title of proposed citizens initiative: 3. Commission registration number: 4. Date of registration: 5. Number of signatories coming from (name of Member State): 6. Annexes: (Include all statements of support from signatories to be verified by the relevant Member State. If applicable, include the relevant certificate(s) of conformity of the online collection system with Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens initiative.) 7. Date and signature of the contact persons: ANNEX VI CERTIFICATE CONFIRMING THE NUMBER OF VALID STATEMENTS OF SUPPORT COLLECTED FOR ¦ (NAME OF MEMBER STATE) ¦ (name of competent authority) of ¦ (name of Member State), having made the necessary verifications required by Article 8 of Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens initiative, hereby certifies that ¦ statements of support for the proposed citizens initiative having the registration number ¦ are valid in accordance with the provisions of that Regulation. Date, signature and official stamp of the competent authority: ANNEX VII FORM FOR THE SUBMISSION OF A CITIZENS INITIATIVE TO THE COMMISSION 1. Title of citizens initiative: 2. Commission registration number: 3. Date of registration: 4. Number of valid statements of support received (must be at least one million): 5. Number of signatories certified by Member States: BE BG CZ DK DE EE IE EL ES FR IT CY LV LT LU Number of signatories HU MT NL AT PL PT RO SI SK FI SE UK TOTAL Number of signatories 6. Full names, postal addresses and e-mail addresses of the contact persons (1). 7. Indicate all sources of support and funding received for the initiative, including the amount of financial support at the time of submission (1): 8. We hereby declare that the information provided in this form is correct. Date and signature of the contact persons: 9. Annexes: (Include all certificates) (1) Privacy statement: in accordance with Article 11 of Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data, data subjects are informed that these personal data are compiled by the Commission for the purpose of the procedure in respect of the citizens initiative. Only the full names of the organisers, the e-mail addresses of the contact persons and information relating to the sources of support and funding will be made available to the public on the Commissions online register. Data subjects are entitled to object to the publication of their personal data on compelling legitimate grounds relating to their particular situation, and to request the rectification of that data at any time and its removal from the Commissions online register after the expiry of a period of two years from the date of registration of the proposed citizens initiative.